Title: To Benjamin Franklin from David Hartley, 2 April 1779
From: Hartley, David
To: Franklin, Benjamin


My Dear friend
London April 2 1779
I writ you word in my last that the first hundred of the American prisoners were sailed, therefore I hope that business is in a fair way of getting forward— Peace you know is always my object. If any advice of mine may be influential I assure you it is not, nor ever will be wanting. I am just at this moment more anxious for the depending events than I can express. If the State of things in Europe shd plunge us all in to a general war, I know not when the end wd come. The misery & destruction wd be universal, and America itself might think the assistance of France dearly bought, if they are to have no settled peace, till a war originally beginning in America, & from American concerns, but afterwards becoming a general European war, shd come to its termination. I think that it is the object of all parties to stop the farther madness of war: But where shall we find sense enough to do it? I think it might be practicable nearly upon the grounds wch I have stated in some of my former letters to you. If any negotiation cd be opened by the intervention of any person or persons, in whom the respective parties cd have Confidence, that wd afford the best, and I shd hope, some probable foundation. Good faith & a national Confidence must lay that foundation. As to myself I can only say, that if that office shd ever be offered to me, consistently with those principles of Justice, and sound policy, (as I think them) wch have been and allways will be the rule of my conduct, I shall be ready to devote the utmost of my labours & attention, towards procuring for all parties a just, safe, honorable & permanent peace. Your affecte
DH
To Dr Franklin
 
Addressed: To Dr Franklin
Endorsed: M Hartley
Notation: April 2. 1779.
